Citation Nr: 0408439	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right ankle sprain with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
October 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Muskogee, Oklahoma.

In an October 1998 statement, the veteran raised the issues 
of service connection for right lower leg and foot disorders.  
These issues have not been adjudicated and are referred to 
the RO.  

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in 
September 2003.

This appeal is REMANDED in part to the RO via the Veterans 
Benefit Administration (VBA) Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran testified that his right ankle disorder has 
worsened since the last VA examination and that he was 
recently treated at the VA community-based outpatient clinic 
in Tulsa, Oklahoma.  VA's duty to assist the veteran includes 
obtaining relevant medical records and, if applicable, a 
medical examination and/or opinion in order to determine the 
nature and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Ask the veteran to identify any 
medical treatment or follow-up for his 
right hand disorders since January 2002.  
Obtain all records from the VA community-
based outpatient clinic in Tulsa, 
Oklahoma, from January 2002 to the 
present.  Obtain any other identified 
records.  Associate all records with the 
claims file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran appropriately.  38 C.F.R. 
§ 3.159(e).

2.  After the completion of number 1 
above, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his right ankle 
disorder.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  All special studies and 
tests should be performed.  The examiner 
should note any ankylosis in the right 
ankle.  The examiner should note the 
length and width of any scar on the right 
ankle.  The examiner should indicate 
whether such a scar is deep or 
superficial, whether it causes limited 
motion, whether it is painful on 
objective demonstration, whether it is 
tender on objective demonstration, 
whether it is poorly nourished with 
repeated ulcerations, and whether it is 
unstable.  The examiner should note any 
interference in employment caused by the 
residuals of a right ankle sprain with 
degenerative changes.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for the service-
connected right ankle disorder, to 
include consideration of whether the 
veteran is entitled to a separate 
evaluation for any scar on the right 
ankle.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should also address 
whether the veteran's claim should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).







	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




